Citation Nr: 0301996	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  95-09 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for hypertensive 
vascular disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran provided testimony at June 1997 and October 2002 
Travel Board hearings, sitting in New York, New York, RO.  In 
the current status the case returns to the Board following 
completion of development made pursuant to December 1997 and 
August 2002 remands.  

The veteran has raised the claim of entitlement to 
compensation benefits for atrial fibrillation.  This matter 
is referred to the RO for all appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran currently has a diagnosis of gastroesophageal 
reflux disease (GERD) without current evidence of an active 
ulcer.  

3.  The veteran's hypertension is currently manifested by 
diastolic pressures of predominantly 100 or less and systolic 
pressures of 160 or less; the veteran has a history of 
requiring continuous medication.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for duodenal ulcer disease have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7305 
(2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
January 1996 rating decision, an August 1996 statement of the 
case, February 2001 and November 2001 supplemental statements 
of the case and December 1997 and August 2002 Board remands.  
He was specifically told that there was no evidence showing 
that he has current evidence of a duodenal ulcer, diastolic 
blood pressures of 110 or more or systolic blood pressures of 
200 or more.  The RO also notified him by letter dated in 
March 2001, that he needed to submit evidence in support of 
his claim, such as statements from doctors who treated him 
for the disabilities at issue.  Specific evidence was 
requested on remand in December 1997 and August 2002.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
December 1997 remand and a letter dated in March 2001, the 
veteran was asked to specify where he had received treatment.  
Releases were solicited to obtain his private records.  The 
RO also informed him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's VA medical records from the New York and Manhattan, 
New York VA Medical Centers (VAMC) and his private medical 
records from Mercy Medical Center.  In addition, the veteran 
as afforded the opportunity to provide testimony at two 
Travel Board hearings conducted in June 1997 and October 
2002.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Duodenal Ulcers

Service connection was originally established for duodenal 
ulcer disease in a July 1953 rating decision.  The veteran 
was assigned a 20 percent rating under the provisions of 
38 C.F.R. § 4.114, Code 7305.  This is the veteran's current 
rating that is protected under the provisions of 38 C.F.R. 
§ 3.951.  

The veteran provided testimony at Travel Board hearings 
conducted at the New York RO in June 1997 and October 2002.  
In the former hearing, the veteran reported a history or 
gastrointestinal bleeding on several occasions.  He denied 
any bleeding at the time of the examination.  He reported 
having stomach pain, but he denied vomiting, diarrhea or 
weight loss.  In the latter hearing, the veteran and his 
representative provided no further evidence or comment 
related to duodenal ulcer disease.  

A 20 percent rating is applicable for peptic ulcer disease 
with moderate symptoms with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  The 
next higher evaluation of 40 percent requires moderately 
severe symptoms, less than severe symptoms with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year .  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

The veteran was admitted to a VA medical hospital in 
September 1994 with the complaints of epigastric pain and 
reports of passing black stools.  He was noted to have a 
history of hypertension and a duodenal abscess.  An endoscopy 
revealed severe duodenitis that was treated with Tagamet and 
other medications.  The veteran was released on the fifth day 
after admission.  

The veteran underwent VA examination in November 1995.  At 
that time, he reported having chronic constipation.  He 
denied nausea, bowel disturbance or abdominal disturbance.  
The physical examination showed tenderness in the 
epigastrium.  There was no indication of anemia or 
malnutrition.  

The veteran underwent VA examination in July 1998.  At that 
time, he presented a history of upper gastrointestinal 
bleeding on four occasions, the last being in 1994.  He 
reported 2 to 3 episodes a month of abdominal pain that is 
relieved by antacids or Tagamet.  The complete blood count 
was normal, thus ruling out anemia.  The veteran denied 
vomiting, circulatory disturbances after meals, diarrhea, 
episodes of colic, changes in weight or signs of anemia. 

The veteran underwent VA examination in August 2001.  At that 
time, it was noted that his last episode of gastrointestinal 
bleeding had been 4 years previously.  He denied vomiting, 
circulatory disturbances after meals, colic, distention or 
weight loss.  The veteran reported having diarrhea and 
constipation, indicating that he had symptoms every other 
day.  The recorded diagnosis was history of peptic ulcer 
disease and gastroesophageal reflux disease (GERD).  The 
examiner noted that no active peptic ulcer disease was found 
on examination.  

The Board finds that the clinical evidence is more consistent 
with the current rating of 20 percent.  No more than moderate 
gastrointestinal symptoms have been demonstrated.  The 
veteran's current disability picture is complicated by other, 
nonservice-connected disabilities, including GERD.  In 
addition, there is no indication of disability that would 
satisfy the criteria for the next higher evaluation.  In 
particular, he did not show evidence of an active ulcer on 
recent examination. 
In view of the foregoing, the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's duodenal ulcer.  

Hypertension

Service connection was established for hypertension in an 
August 1963 rating decision.  The veteran was initially 
assigned a noncompensable rating under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101.  By an October 1977 
rating decision, the disability rating for hypertension was 
increased to its current rating of 10 percent.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating cardiovascular disorders were amended 
effective January 12, 1998.  62 Fed.Reg. 65207-65224 
(December 11, 1997).  In Karnas v Derwinski, 1 Vet. App. at 
312-13, the United States Court of Appeals for Veterans 
Claims held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  

The Board notes in addition that the VAOPGCPREC 3-2000 (April 
10, 2000) addresses the subject of retroactive applicability 
of revised rating schedule criteria to increased rating 
claims.  In brief, the opinion holds that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should 1) determine whether the intervening change is more 
favorable; 2) if the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change and; 3)  the Board should apply the prior regulation 
to rate the veteran's disability for periods proceeding the 
effective date of the regulatory change.  Id.  However, the 
Board finds that this opinion is not dispositive.  In the 
instant case, for the reasons and bases set forth below, 
neither the old nor amended provision is more favorable as 
the veteran is not shown to be entitled to a higher rating 
under either version.  

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, in 
effect prior to January 12, 1998 provided that the minimal 
rating of 10 percent was afforded hypertensive vascular 
disease (essential arterial hypertension) with diastolic 
pressure of predominantly 100 or more.  The next higher 
evaluation of 20 percent required a diastolic pressure of 
predominantly 110 or more with definite symptoms.  The note 
that follows states that:  When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  

Under the amended version, a minimum rating of 10 percent is 
provided for diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  The next higher evaluation of 20 
percent requires pressure of predominantly 110 or more, or 
systolic pressure of predominantly 200 or more.  The note 
that follows states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters or greater, and 
isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less that 90 millimeters.  
38 C.F.R. § 4.104 Diagnostic Code 7101 (2002).  

Although the amended version appears more liberal, as 
consideration is afforded both the diastolic and systolic 
pressures, under the specific facts of the veteran's case, 
there is no difference in his entitlement under the old or 
new criteria.  He does not satisfy the criteria for the next 
higher evaluation under either version of the law.  

The veteran provided testimony at Travel Board hearings 
conducted at the New York RO in June 1997 and October 2002.  
At the former hearing, the veteran testified that he is 
receiving continuous medication for his hypertension.  He 
stated that he has had headaches, but they are relieved with 
Tylenol.  In the latter hearing, the veteran did not provide 
any additional evidence or testimony regarding hypertension.  

VA outpatient treatment reports dated from 1994 to 1995 show 
blood pressure readings of 120/80 in January 1994 and 140/90 
in August 1994.  In February 1995, blood pressure was 150/88, 
and in March 1995 blood pressure was 130/80.  The veteran's 
hypertension was noted to be stable on continuous medication.  
The veteran's blood pressure was 120/70 in April 1995 and 
110/80 in October 1995.  

The veteran underwent VA examination in November 1995.  At 
that time, the recorded blood pressures were 140/90 and 
135/90.  

The reports of VA outpatient treatment, dated from 1996, show 
that the veteran's blood pressure was 100/70 in January 1996 
and 110/70 in September 1996.  Blood pressure was 130/80 in 
February 1997, 140/80 in April 1997, 130/80 in October 1997 
and 120/70 in July 1998.  The veteran's blood pressure was 
noted to be 130/80 on VA examination, conducted in August 
2001.  

Reports of private hospitalization at Mercy Medical Center 
show that the veteran was admitted through the emergency room 
in July 2001.  At that time he was noted to have a history of 
hypertension.  He complained of a sudden onset of chest pain 
with palpitations.  His blood pressure was 80/63.  The final 
diagnosis was chest pain with new onset atrial fibrillation.  
During the course of that hospitalization, the veteran showed 
diastolic blood pressures were as low as 63 and as high as 
82.  In addition, the recorded systolic blood pressures were 
as low as 80 and as high as 160.  

In this case, the veteran's diastolic blood pressures have 
been predominantly 100 and less.  The veteran has not 
demonstrated a diastolic blood pressure of 110.  Moreover, 
his systolic pressures have not reached 200.  Instead, the 
veteran has demonstrated systolic blood pressures of 
predominantly 160 or less.  Consequently, the preponderance 
of the evidence is against a rating higher than 10 percent 
under either the old or new criteria.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalizations and has not shown that 
he is required to have routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  Moreover, although some 
degree of impairment of industrial activities can be 
anticipated, the record does not show that the service-
connected disabilities are productive of marked impairment of 
industrial activities.  The veteran is advised that 
evaluations of 20 percent and 10 percent are indicative of 
the degree of industrial impairment demonstrated by the 
veteran's ulcer disease and hypertension.  Consequently, 
there is no basis for consideration of a higher rating on 
extraschedular grounds.  


ORDER

An increased rating for duodenal ulcer disease is denied.  

An increased rating for hypertension is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 


Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

